Citation Nr: 0527605	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extra-schedular evaluation for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the noncompensable evaluation 
for bilateral hearing loss.  

In a January 2004 decision, the Board denied a compensable 
schedular evaluation for bilateral hearing loss.  It remanded 
the claim for entitlement to an extra-schedular evaluation 
for bilateral hearing loss to have the RO refer the issue to 
the Director of VA Compensation and Pension Service, which 
was accomplished.  The case has been returned to the Board 
for further appellate review. 


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is not 
shown to present an exceptional or unusual disability picture 
so as to render impracticable the application of the regular 
schedule standards.  


CONCLUSION OF LAW

An extra-schedular evaluation for the service-connected 
bilateral hearing loss is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.85, Diagnostic Code 
6100 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter and by the discussions in 
the January 2003 statement of the case, the January 2004 
Board decision, the March 2005 letter from the Director of 
Compensation and Pension Service, and the April 2005 
supplemental statement of the case.  In the April 2005 
letter, the RO failed to provide the veteran with the 
evidence necessary to substantiate a claim for entitlement to 
an increased evaluation based upon an extra-schedular basis; 
however, the other documents listed above explained the 
criteria needed to establish a compensable evaluation on an 
extra-schedular  basis.  Additionally, it is clear that the 
veteran is aware of the evidence necessary to substantiate 
the claim, as he has provided evidence which shows that he 
stopped working for the sheriff's department and the school 
system due to his bilateral hearing loss.  Therefore, any 
failure by VA to inform the veteran of the evidence necessary 
to substantiate a claim for increase is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  It also told him that he could obtain private 
records himself and submit them to VA.  Finally, VA asked the 
veteran that if he had any additional evidence in his 
possession that pertained to the claim, he should send it to 
VA. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has not obtained any records, as 
the veteran did not identify any records that he wanted VA to 
obtain.  The veteran submitted private medical records and 
other relevant records.  Additionally, he has been provided 
with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Extra-schedular Evaluation

The veteran asserts that the service-connected bilateral 
hearing loss is worse than the current noncompensable 
evaluation contemplates.  

Ordinarily, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity, 38 C.F.R. Part 4 (2005), 
unless exceptional or unusual factors exist which would 
render application of the schedule impractical.  Fisher v.  
Principi, 4 Vet. App. 57, 60 (1993).

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  As noted in the Introduction, the 
claim for a compensable schedular rating was denied by the 
Board in the January 2004 decision.  The issue presently 
before the Board is whether the service-connected bilateral 
hearing loss may warrant a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

According to the regulation, an extra-schedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  Id.  

The record reflects that the veteran had been working as a 
math teacher for the public school system and as a reserve 
deputy for the county sheriff's office.  In the fall of 1999, 
he sought a medical leave of absence from September 1999 to 
December 1999 based on his hearing loss, which was granted.  
Also, in October 1999, he submitted his resignation with the 
sheriff's office because he felt that his hearing loss was 
significant enough that it could place fellow deputies' lives 
in jeopardy.  He subsequently sought disability retirement 
due to his hearing loss.

In multiple records from a private physician, Dr. M.J., dated 
in 1999 and 2000, he stated the veteran's hearing loss was 
permanent and constituted a permanent disability from 
performing the duties as a teacher in the classroom setting.  

In an August 2000 letter, the school district recommended 
that the veteran receive an early disability retirement.  It 
stated that the accommodations necessary to assist the 
veteran in the classroom were essentially unfeasible.  For 
example, it stated it could not hire a full-time second 
employee because it would cause an "undue burden."  It also 
stated that placing microphones and overhead projectors, as 
suggested, would be "exorbitantly expensive," particularly 
in view of the veteran being eligible for regular retirement 
in one year.  It concluded that the veteran was disabled from 
teaching and that reasonable accommodations were not 
available that would permit him to do a "satisfactory job of 
educating" young people.  

A September 2000 private medical record shows that the 
professional found that the veteran's disability "regarding 
the teaching of 9th graders in a typical public school 
classroom setting" was valid and supported by the behavioral 
and electroacoustic test evidence.  

In October 2000, the Department of Retirement Systems granted 
the veteran's disability claim, determining that he was 
"totally physically disabled for the performance of his 
duties" as a teacher.  

A March 2005 decision from the Director of Compensation and 
Pension Service shows that she considered the veteran's claim 
for entitlement to an extra-schedular evaluation for 
bilateral hearing loss and found that one was not warranted.  
She reasoned that based upon the veteran's education and that 
fact that he did not have other service-connected 
disabilities, he could be gainfully employed in other fields.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
finding that an extra-schedular evaluation for bilateral 
hearing loss is warranted.  Although it is clear that the 
veteran had difficulties in his employment as a teacher and 
as a reserve deputy and felt he was forced to retire from the 
teaching position and forced to resign from the deputy 
position, the Board finds that the service-connected 
bilateral hearing loss disability has not presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  

In this regard, the Board notes that it is expected that 
hearing loss would have an adverse impact on the veteran's 
employment, but the evidence of record does not demonstrate a 
marked impairment of his earning capacity.  The Board 
emphasizes that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  Under 38 C.F.R. § 4.1 
(2005), it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  

Thus, with this in mind, the Board finds that the veteran's 
symptoms of his bilateral hearing loss disability are clearly 
contemplated in the Schedule and that the  service-connected 
disability is not exceptional nor unusual such as to preclude 
the use of the regular rating criteria.  Although the veteran 
was granted disability retirement due to his hearing loss, it 
is clear that the finding was solely based upon the veteran's 
ability to be a teacher in a classroom setting.  For example, 
in a February 2000 letter, Dr. M.J. stated that the veteran 
was prevented from "performing the duties of a teacher in a 
classroom setting."  Also, in the August 2000 letter from 
the school district, it indicated that the veteran could not 
work as a teacher because of the "undue burden" and/or it 
would be "exorbitantly expensive."  Further, the Department 
of Retirement Systems determined that the veteran was 
incapable of performing "the duties required of his 
position" as a teacher.  

The objective and medical evidence of record regarding the 
severity of the veteran's service-connected disability does 
not show that his hearing loss would prevent him from 
engaging in other occupations.  Even if the veteran is unable 
to engage in teaching in a classroom setting due to his 
hearing loss, there is no evidence showing that he is unable 
to be gainfully employed in non-teaching positions. 

For the reasons stated above, the Board finds that the 
service-connected bilateral hearing loss has not been shown 
to present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extra-schedular evaluation under 38 C.F.R. 



§ 3.321(b).  Thus, the benefit sought on appeal is denied. 


ORDER

A compensable rating for the service connected bilateral 
hearing loss, on an extra-schedular basis, is denied. 


________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


